Exhibit 10.1

 



EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”), dated as of December [ ], 2019, is
made by and among MassRoots, Inc., a Delaware corporation (the “Company”), and
each of the holders of the Exchange Securities (as defined below) signatory
hereto (each a “Holder”).

 

WHEREAS, each Holder hold the number of shares of the Company’s Series A
Preferred Stock, $0.001 par value per share (the “Series A Preferred Stock” or
the “Exchange Securities”), as set forth on the schedule attached as Schedule I;
and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with each Holder, and each
Holder desires to exchange with the Company, the Exchange Securities held by
such Holder for a Convertible Promissory Note (each a “Note,” and collectively,
the “Notes”), in the form set forth as Exhibit A attached hereto, and in such
principal amounts to each Holder as set forth on Schedule I attached hereto.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Holder, with
respect to itself, agree as follows:

 

1. Terms of the Exchange. The Company and Holder agree that each Holder will
exchange the Exchange Securities held by such Holder and will relinquish any and
all other rights it may have under the Exchange Securities in exchange for the
Notes owing in respect of such Exchange Securities.

 

2. Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree. At closing, Holder shall surrender the
Exchange Securities (held by such Holder with the Company’s transfer agent in
book-entry form) to the Company and the Company shall deliver to such Holder the
Notes owing in respect of such Exchange Securities. Upon closing, any and all
obligations of the Company to Holder under the Exchange Securities shall be
fully satisfied, the certificates evidencing the Exchange Securities shall be
cancelled and Holder will have no remaining rights, powers, privileges, remedies
or interests under the Exchange Securities.

 

3. Further Assurances

 

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 



 

 

 

4. Representations and Warranties of Each Holder. Each Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

 

a. Authorization; Enforcement. Each Holder has the requisite power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement by each Holder and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of each Holder and no further action is required by
each Holder. This Agreement has been (or upon delivery will have been) duly
executed by each Holder and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of each Holder enforceable
against each Holder in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b. Tax Advisors. Each Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, each
Holder relied solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. Each
Holder understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

c. Information Regarding Holder. Each Holder is an “accredited investor,” as
such term is defined in Rule 501 of Regulation D promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable each
Holder to utilize the information made available by the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and hold the Notes.
Holder is able to bear the risk of such investment for an indefinite period and
to afford a complete loss thereof.

 

d. Legend. Each Holder understands that the Notes (and the Underlying Shares, as
defined herein) will be issued pursuant to an exemption from registration or
qualification under the Securities Act and applicable state securities laws, and
except as set forth below, the Notes shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, A “NO-ACTION” LETTER FROM THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) WITH RESPECT
TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 



-1-

 

 

e. Removal of Legends. Certificates evidencing shares of Common Stock issuable
upon the conversion of the Notes (the “Underlying Shares”) shall not be required
to contain the legend set forth in Section 4(d) above or any other legend (i)
while a registration statement covering the resale of such securities is
effective under the Securities Act, (ii) following any sale of such Underlying
Shares pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Underlying Shares are eligible to be sold, assigned or
transferred under Rule 144 and each Holder is not an affiliate of the Company
(provided that each Holder provides the Company with reasonable assurances that
such Underlying Shares are eligible for sale, assignment or transfer under Rule
144 which shall include an opinion of each Holder’s counsel), (iv) in connection
with a sale, assignment or other transfer (other than under Rule 144), provided
that each Holder provides the Company with an opinion of counsel to each Holder,
in a generally acceptable form, to the effect that such sale, assignment or
transfer of the Underlying Shares may be made without registration under the
applicable requirements of the Securities Act or (v) if such legend is not
required under applicable requirements of the Securities Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the Commission). If a legend is not required pursuant to the foregoing, the
Company shall no later than two (2) business days following the delivery by each
Holder to the Company or the transfer agent (with notice to the Company) of a
legended certificate representing such Underlying Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), together with any other
deliveries from each Holder as may be required above in this Section 4(e), as
directed by each Holder, either: (A) provided that the Company’s transfer agent
is participating in the DTC Fast Automated Securities Transfer Program, credit
the aggregate number of shares of Underlying Shares to which each Holder shall
be entitled to upon conversion of the such Notes held by each Holder to each
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to each Holder, a certificate
representing such Underlying Shares that is free from all restrictive and other
legends, registered in the name of each Holder or its designee. The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Underlying Shares in accordance herewith.

 

f. Restricted Securities. Each Holder understands that: (i) the Notes (and the
Underlying Securities) have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
each Holder shall have delivered to the Company (if requested by the Company) an
opinion of counsel to each Holder, in a form reasonably acceptable to the
Company, to the effect that such Notes to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) each Holder provides the Company with reasonable assurance
that such Notes can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); and (ii) any sale of the Notes made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Notes under circumstances in
which the seller (or the Person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder.

 



-2-

 

 

5. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Holder:

 

a. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Exchange Documents”) and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the board of directors of the Company or the
Company’s stockholders in connection therewith, including, without limitation,
the issuance of the Notes has been duly authorized by the Company’s board of
directors and no further filing, consent, or authorization is required by the
Company, its board of directors or its stockholders. This Agreement has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

b. Organization and Qualification. Each of the Company and its subsidiaries (the
“Subsidiaries”) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.

 



-3-

 

 

c. No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities will not (i) result in a violation of the Certificate of
Incorporation (as defined herein) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined herein) of the Company or any of its
Subsidiaries, (ii) except as set forth in the SEC Documents, conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of The OTC Markets Group (the “Principal Market”)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.

 

d. No Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement, and neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the registration, application or filings contemplated by the Exchange
Documents. The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

 

e. Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of each Holder contained herein, the offer and issuance by the
Company of the Notes is exempt from registration under the Securities Act. The
offer and issuance of the Notes is exempt from registration under the Securities
Act pursuant to the exemption provided by Section 3(a)(9) thereof. The Company
covenants and represents to each Holder that neither the Company nor any of its
Subsidiaries has received, anticipates receiving, has any agreement to receive
or has been given any promise to receive any consideration from each Holder or
any other Person in connection with the transactions contemplated by the
Exchange Documents.

 



-4-

 

 

f. Issuance of the Notes. The issuance of the Notes is duly authorized by the
Company. The issuance of shares of the Underlying Shares upon conversion of the
Notes is duly authorized and, when issued in accordance with the Notes, will be
duly and validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and other encumbrances imposed by the Company other than
restrictions on transfer provided for in such documents.

 

g. [Intentionally Omitted].

 

h. Equity Capitalization. Except as disclosed in the SEC Documents (as defined
below): (i) none of the Company’s or any Subsidiary’s capital stock is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company or any Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Notes; (viii) neither
the Company nor any Subsidiary has any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement; and (ix) neither
the Company nor any of its Subsidiaries have any liabilities or obligations
required to be disclosed in the in the Company’s filings with the Commission
(the “SEC Documents”) which are not so disclosed in the SEC Documents, other
than those incurred in the ordinary course of the Company’s or its Subsidiaries’
respective businesses and which, individually or in the aggregate, do not or
could not have a Material Adverse Effect. The Company has furnished to each
Holder true, correct and complete copies of the Company’s Amended and Restated
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Amended and Restated
Bylaws and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto
that have not been disclosed in the SEC Documents.

 



-5-

 

 

i. Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i) of the Securities Act.

 

6. Additional Acknowledgments. Each Holder and the Company confirm that the
Company has not received any consideration for the transactions contemplated by
this Agreement. Pursuant to Rule 144 promulgated by the Commission pursuant to
the Securities Act and the rules and regulations promulgated thereunder as such
Rule 144 may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule 144, the holding period of the Securities tacks back to the issue date of
the Company’s common stock warrants which were exchanged for the Exchange
Securities (for the sake of clarity, such date occurred more than one year ago).
The Company hereby confirms that each Holder (who is exchanging Exchange
Securities) currently is not and will not be upon closing of this Agreement
(individually or together as a group) deemed an “affiliate” as defined in Rule
144. The Company agrees not to take a position contrary to this paragraph.

 

7. Release by Each Holders. In consideration of the foregoing, each Holder
releases and discharges Company, Company’s officers, directors, principals,
control persons, past and present employees, insurers, successors, and assigns
(“Company Parties”) from all actions, cause of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against Company Parties ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever,
whether or not known or unknown, arising under the Exchange Securities. It being
understood that this Section 7 shall be limited in all respects to only matters
arising under or related to the Exchange Securities and shall under no
circumstances constitute a release, waiver or discharge with respect to the
Securities or any Exchange Documents or limit each Holder from taking action for
matters with respect to the Securities or any Exchange Document or events that
may arise in the future.

 

8. Miscellaneous.

 

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

 

b. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York, without
regard to the choice of law principles thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York, City of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



-6-

 

 

c. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e. Notices. Any notice or communication permitted or required hereunder shall be
in writing and shall be deemed sufficiently given if hand-delivered or sent (i)
postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.

 

If to the Company, to:

 

MassRoots, Inc.

100 W. Broadway

Office 04-109

Long Beach, CA 90802

 

With a copy to (which shall not constitute notice):

 

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza

New York, NY 10112

Attn: Andrea Cataneo, Esq.

 

If to a Holder, to the address set forth on the signature page of such Holder.

 

f. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

 

g. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof and thereof,
superseding all prior agreements or understandings, whether written or oral,
between the parties. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by all parties, or, in the case of a
waiver, by the party waiving compliance. Except as expressly stated herein, no
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege hereunder preclude any other or
future exercise of any other right, power or privilege hereunder.

 



-7-

 

 

h. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

i. Pledge of Notes. The Company acknowledges and agrees that the Notes may be
pledged by each Holder in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Notes. The pledge of the
Notes shall not be deemed to be a transfer, sale or assignment of the Notes
hereunder, and if any Holder effects a pledge of the Notes held by such Holder
it shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Notes may reasonably request in connection with a pledge of the Notes to
such pledgee by each Holder.

 

[SIGNATURE PAGES FOLLOW]

 



-8-

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 



MASSROOTS, INC.

 

  By:     Name:  Isaac Dietrich   Title: Chief Executive Officer

 

  HOLDER:       [  ]

 

  By:     Name: [  ]   Title: [  ]

 

  Address for Notices: [  ]       Address for delivery of Notes:   [  ]

 

 

-10-



 

 